Name: Commission Regulation (EU) NoÃ 262/2010 of 24Ã March 2010 amending for the 122nd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: politics and public safety;  Asia and Oceania;  international affairs;  civil law
 Date Published: nan

 26.3.2010 EN Official Journal of the European Union L 80/40 COMMISSION REGULATION (EU) No 262/2010 of 24 March 2010 amending for the 122nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Article 7(1)(a) and 7a(1) (2) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 10 March 2010 the Sanctions Committee of the United Nations Security Council decided to remove one natural person and two legal persons or entities from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply (the list). On 11 March 2010, it decided to add two natural persons to the list and to amend identifying data concerning six natural persons and one legal person or entity on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 2010. For the Commission, On behalf of the President, JoÃ £o VALE DE ALMEIDA Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. (2) Article 7a was inserted by Regulation (EU) No 1286/2009 (OJ L 346, 23.12.2009, p. 42). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. The following entries under the heading Legal persons, groups and entities are deleted: (a) Waldenberg AG (alias (a) Al Taqwa Trade, Property and Industry; (b) Al Taqwa Trade, Property and Industry Company Limited; (c) Al Taqwa Trade, Property and Industry Establishment; (d) Himmat Establishment). Address: (a) Asat Trust Reg., Altenbach 8, FL-9490 Vaduz, Liechtenstein; (b) Via Posero, 2, 22060 Campione d'Italia, Italy. Other information: In liquidation. (b) Youssef M. Nada, Via Riasc 4, CH-6911 Campione d'Italia I, Italy. (c) Youssef M. Nada & Co. Gesellschaft m.b.H. Address: Kaertner Ring 2/2/5/22, A-1010 Vienna, Austria. Other information: Company dissolved in October 2002, deleted from Company Registry as of November 2002. 2. The following entries shall be added under the heading Natural persons: (a) Akram Turki Hishan Al-Mazidih (alias (a) Akram Turki Al-Hishan, (b) Abu Jarrah, (c) Abu Akram). Date of birth: (a) 1974, (b) 1975 (c) 1979. Address: Zabadani, Syrian Arab Republic. Date of designation referred to in Article 2a (4) (b): 11.3.2010. (b) Ghazy Fezza Hishan Al-Mazidih (alias (a) Ghazy Fezzaa Hishan, (b) Mushari Abd Aziz Saleh Shlash, (c) Abu Faysal, (d) Abu Ghazzy). Date of birth: (a) 1974, (b) 1975. Address: Zabadani, Syrian Arab Republic. Date of designation referred to in Article 2a (4) (b): 11.3.2010. 3. The entry Global Relief Foundation (GRF) (alias (a) Fondation Secours Mondial (FSM), (b) Secours mondial de France (SEMONDE), (c) Fondation Secours Mondial  Belgique a.s.b.l., (d) Fondation Secours Mondial v.z.w, (e) FSM, (f) Stichting Wereldhulp  BelgiÃ «, v.z.w., (g) Fondation Secours Mondial  Kosova, (h) Fondation Secours Mondial World Relief ). Address: (a) 9935 South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, U.S.A.; (b) PO Box 1406, Bridgeview, Illinois 60455, U.S.A.; (c) 49 rue du Lazaret, 67100 Strasbourg, France; (d) Vaatjesstraat 29, 2580 Putte, Belgium; (e) Rue des Bataves 69, 1040 Etterbeek (Brussels), Belgium; (f) PO Box 6, 1040 Etterbeek 2 (Brussels), Belgium; (g) Mula Mustafe Baseskije Street 72, Sarajevo, Bosnia and Herzegovina; (h) Put Mladih Muslimana Street 30/A, Sarajevo, Bosnia and Herzegovina; (i) 64 Potur Mahala Street, Travnik, Bosnia and Herzegovina; (j) Rr. Skenderbeu 76, Lagjja Sefa, Gjakova, Kosovo; (k) Ylli Morina Road, Djakovica, Kosovo; (l) Rruga e Kavajes, Building No 3, Apartment No 61, PO Box 2892, Tirana, Albania; (m) House 267 Street No 54, Sector F  11/4, Islamabad, Pakistan. Other information: (a) Other foreign locations: Afghanistan, Azerbaijan, Bangladesh, Chechnya (Russia), China, Eritrea, Ethiopia, Georgia, India, Ingushetia (Russia), Iraq, Jordan, Lebanon, West Bank and Gaza, Sierra Leone, Somalia and Syria; (b) U.S. Federal Employer Identification: 36-3804626; (c) V.A.T. Number: BE 454419759; (d) Belgian addresses are those of Fondation Secours Mondial  Belgique a.s.b.l and Fondation Secours Mondial vzw. and Stichting Wereldhulp  BelgiÃ «, v.z.w since 1998. Date of designation referred to in Article 2a (4) (b): 22.10.2002. under the heading Legal persons, groups and entities shall be replaced by the following: Global Relief Foundation (GRF) (alias (a) Fondation Secours Mondial (FSM), (b) Secours mondial de France (SEMONDE), (c) Fondation Secours Mondial  Belgique a.s.b.l., (d) Fondation Secours Mondial v.z.w, (e) FSM, (f) Stichting Wereldhulp  BelgiÃ «, v.z.w., (g) Fondation Secours Mondial  Kosova, h) Fondation Secours Mondial World Relief. Address: (a) 9935 South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, U.S.A.; (b) PO Box 1406, Bridgeview, Illinois 60455, U.S.A.; (c) 49 rue du Lazaret, 67100 Strasbourg, France; (d) Vaatjesstraat 29, 2580 Putte, Belgium; (e) Rue des Bataves 69, 1040 Etterbeek (Brussels), Belgium; (f) PO Box 6, 1040 Etterbeek 2 (Brussels), Belgium; (g) Mula Mustafe Baseskije Street 72, Sarajevo, Bosnia and Herzegovina; (h) Put Mladih Muslimana Street 30/A, Sarajevo, Bosnia and Herzegovina; (i) 64 Potur Mahala Street, Travnik, Bosnia and Herzegovina; (j) Rr. Skenderbeu 76, Lagjja Sefa, Gjakova, Kosovo; (k) Ylli Morina Road, Djakovica, Kosovo; (l) Rruga e Kavajes, Building No. 3, Apartment No 61, PO Box 2892, Tirana, Albania; (m) House 267 Street No 54, Sector F  11/4, Islamabad, Pakistan. Other information: (a) Other foreign locations: Afghanistan, Azerbaijan, Bangladesh, China, Eritrea, Ethiopia, Georgia, India, Iraq, Jordan, Lebanon, West Bank and Gaza, Sierra Leone, Somalia and Syria; (b) U.S. Federal Employer Identification: 36-3804626; (c) V.A.T. Number: BE 454419759; (d) Belgian addresses are those of Fondation Secours Mondial  Belgique a.s.b.l and Fondation Secours Mondial vzw. and Stichting Wereldhulp  BelgiÃ «, v.z.w since 1998. Date of designation referred to in Article 2a (4) (b): 22.10.2002. 4. The entry Mohamed Abu Dhess (alias (a) Yaser Hassan, born 1.2.1966, (b) Abu Ali Abu Mohamed Dhees, born 1.2.1966 in Hasmija, (c) Mohamed Abu Dhess, born 1.2.1966 in Hashmija, Iraq). Date of birth: (a) 22.2.1964, (b) 1.2.1966. Place of birth: Irbid, Jordan. Nationality: Jordanian. Passport No: (a) German International travel document No 0695982, expired; (b) German International travel document No 0785146, valid until 8.4.2004. Other information: (a) Name of father: Mouhemad Saleh Hassan; (b) Name of mother: Mariam Hassan, nÃ ©e Chalabia; (c) In prison in Germany as at October 2008. Date of designation referred to in Article 2a (4) (b): 23.9.2003. under the heading Natural persons shall be replaced by the following: Mohamed Ghassan Ali Abu Dhess (alias (a) Yaser Hassan, born 1.2.1966, (b) Abu Ali Abu Mohamed Dhees, born 1.2.1966 in Hasmija, (c) Mohamed Abu Dhess, born 1.2.1966 in Hashmija, Iraq). Date of birth: (a) 22.6.1966, (b) 1.2.1966. Place of birth: Irbid, Jordan. Nationality: Jordanian. Passport No: (a) German International travel document No 0695982, expired; (b) German International travel document No 0785146, valid until 8.4.2004. Other information: (a) Name of father: Mouhemad Saleh Hassan; (b) Name of mother: Mariam Hassan, nÃ ©e Chalabia; (c) In prison in Germany as at October 2008. Date of designation referred to in Article 2a (4) (b): 23.9.2003. 5. The entry Ismail Mohamed Ismail Abu Shaweesh. Date of birth: 10.3.1977. Place of birth: Benghazi, Libya. Nationality: Stateless Palestinian. Passport No: (a) 0003684 (Egyptian travel document), (b) 981354 (Egyptian passport). Other information: In remand detention at Weiterstadt Prison, Germany since 22 May 2005 under the heading Natural persons shall be replaced by the following: Ismail Mohamed Ismail Abu Shaweesh. Date of birth: 10.3.1977. Place of birth: Benghazi, Libya. Nationality: Stateless Palestinian. Passport No: (a) 0003684 (Egyptian travel document), (b) 981354 (Egyptian passport). Other information: In detention in Germany since 22.5.2005. Date of designation referred to in Article 2a (4) (b): 2.8.2006. 6. The entry Yasser Mohamed Ismail Abu Shaweesh (alias Yasser Mohamed Abou Shaweesh). Date of birth: 20.11.1973. Place of birth: Benghazi, Libya. Passport No: (a) 939254 (Egyptian travel document), (b) 0003213 (Egyptian passport), (c) 981358 (Egyptian passport), (d) C00071659  (passport substitute issued by the Federal Republic of Germany). Other information: in detention in Wuppertal, Germany as of January 2005 under the heading Natural persons shall be replaced by the following: Yasser Mohamed Ismail Abu Shaweesh (alias Yasser Mohamed Abou Shaweesh). Date of birth: 20.11.1973. Place of birth: Benghazi, Libya. Passport No: (a) 939254 (Egyptian travel document), (b) 0003213 (Egyptian passport), (c) 981358 (Egyptian passport), (d) C00071659 (passport substitute issued by the Federal Republic of Germany). Other information: In detention in Germany as of January 2005. Date of designation referred to in Article 2a (4) (b): 6.12.2005. 7. The entry Aschraf Al-Dagma (alias Aschraf Al Dagma). Date of birth: 28.4.1969. Place of birth: (a) Absan, Gaza Strip, Palestinian Territories, (b) Kannyouiz, Palestinian Teritorries. Nationality: Unresolved/Palestinian origin Passport No: Refugee travel document issued by Landratsamt Altenburger Land (Altenburg County Administration Office), Germany, dated 30 April 2000. Other information: In prison in Germany as at October 2008. Date of designation referred to in Article 2a (4) (b): 23.9.2003 under the heading Natural persons shall be replaced by the following: Aschraf Al-Dagma (alias Aschraf Al Dagma). Date of birth: 28.4.1969. Place of birth: (a) Absan, Gaza Strip, Palestinian Territories, (b) Kannyouiz, Palestinian Teritorries. Nationality: Unresolved/Palestinian origin. Passport No: Refugee travel document issued by Landratsamt Altenburger Land (Altenburg County Administration Office), Germany, dated 30.4. 2000. Other information: In Germany as at February 2010. Date of designation referred to in Article 2a (4) (b): 23.9.2003. 8. The entry Shamil Salmanovich Basayev (Ã Ã °Ã Ã °Ã µÃ ² Ã ¨Ã °Ã ¼Ã ¸Ã »Ã  Ã ¡Ã °Ã »Ã ¼Ã °Ã ½Ã ¾Ã ²Ã ¸Ã ) (alias (a) Abdullakh Shamil Abu-Idris, (b) Shamil Basaev, (c) Basaev Chamil, (d) Basaev Shamil Shikhanovic, (e) Terek, (f) Lysy, (g) Idris, (h) Besznogy, (i) Amir, (j) Rasul, (k) Spartak, (l) Pantera-05, (m) Hamzat, (n) General, (o) Baisangur I, (p) Walid, (q)Al-Aqra, (r) Rizvan, (s) Berkut, (t) Assadula). Date of birth: 14.1.1965. Place of birth: (a) Dyshni-Vedeno, Vedensk district, Chechen-Ingush Autonomous Soviet Socialist Republic Russian Federation, (b) Vedenskiey District, Chechnya Republic, Russian Federation. Nationality: Russian. Passport No: 623334 (Russian passport, January 2002). National identification No: IY-OZH No 623334 (issued on 9.6.1989 by the Vedensk district). Date of designation referred to in Article 2a (4) (b): 12.8.2003 under the heading Natural persons shall be replaced by the following: Shamil Salmanovich Basayev (Ã Ã °Ã Ã °Ã µÃ ² Ã ¨Ã °Ã ¼Ã ¸Ã »Ã  Ã ¡Ã °Ã »Ã ¼Ã °Ã ½Ã ¾Ã ²Ã ¸Ã ) (alias (a) Abdullakh Shamil Abu-Idris, (b) Shamil Basaev, (c) Basaev Chamil, (d) Basaev Shamil Shikhanovic, (e) Terek, (f) Lysy, (g) Idris, (h) Besznogy, (i) Amir, (j) Rasul, (k) Spartak, (l) Pantera-05, (m) Hamzat, (n) General, (o) Baisangur I, (p) Walid, (q)Al-Aqra, (r) Rizvan, (s) Berkut, (t) Assadula). Date of birth: 14.1.1965. Place of birth: (a) Dyshni-Vedeno, Vedensk district, Chechen-Ingush Autonomous Soviet Socialist Republic Russian Federation, (b) Vedenskiey District, Chechnya Republic, Russian Federation. Nationality: Russian. Passport No: 623334 (Russian passport, January 2002). National identification No: IY-OZH No 623334 (issued on 9.6.1989 by the Vedensk district). Other information: Confirmed to have died as of 2006. Date of designation referred to in Article 2a (4) (b): 12.8.2003. 9. The entry Dawood Ibrahim Kaskar (alias (a) Dawood Ebrahim, (b) Sheikh Dawood Hassan, (c) Abdul Hamid Abdul Aziz, (d) Anis Ibrahim, (e) Aziz Dilip, (f) Daud Hasan Shaikh Ibrahim Kaskar, (g) Daud Ibrahim Memon Kaskar, (h) Dawood Hasan Ibrahim Kaskar, (i) Dawood Ibrahim Memon, (j) Dawood Sabri, (k) Kaskar Dawood Hasan, (l) Shaikh Mohd Ismail Abdul Rehman, (m) Dowood Hassan Shaikh Ibrahim, (n) Ibrahim Shaikh Mohd Anis, (o) Shaikh Ismail Abdul, (p) Hizrat). Title: (a) Sheikh, (b) Shaikh. Address: (a) White House, Near Saudi Mosque, Clifton, Karachi, Pakistan, (b) House Nu 37  30th Street  defence, Housing Authority, Karachi Pakistan. Date of birth: 26.12.1955. Place of birth: (a) Bombay, (b) Ratnagiri, India. Nationality: Indian. Passport No: (a) A-333602 (Indian passport issued on 4.6.1985 in Bombay, India), (b) M110522 (Indian passport issued on 13.11.1978 in Bombay, India), (c) R841697 (Indian passport issued on 26.11.1981 in Bombay), (d) F823692 (JEDDAH) (Indian passport issued by CGI in Jeddah, on 2.9.1989), (e) A501801 (BOMBAY) (Indian passport issued on 26.7.1985), (f) K560098 (BOMBAY) (Indian passport issued on 30.7.1975), (g) V57865 (BOMBAY) (issued on 3.10.1983), (h) P537849 (BOMBAY) (issued on 30.7.1979), (i) A717288 (MISUSE) (issued on 18.8.1985 in Dubai, (j) G866537 (MISUSE) (Pakistani passport issued on 12.8.1991 in Rawalpindi). Other information: (a) passport No A-333602 has been revoked by the Government of India, (b) international arrest warrant issued by the Government of India under the heading Natural persons shall be replaced by the following: Dawood Ibrahim Kaskar (alias (a) Dawood Ebrahim, (b) Sheikh Dawood Hassan, (c) Abdul Hamid Abdul Aziz, (d) Anis Ibrahim, (e) Aziz Dilip, (f) Daud Hasan Shaikh Ibrahim Kaskar, (g) Daud Ibrahim Memon Kaskar, (h) Dawood Hasan Ibrahim Kaskar, (i) Dawood Ibrahim Memon, (j) Dawood Sabri, (k) Kaskar Dawood Hasan, (l) Shaikh Mohd Ismail Abdul Rehman, (m) Dowood Hassan Shaikh Ibrahim, (n) Ibrahim Shaikh Mohd Anis, (o) Shaikh Ismail Abdul, (p) Hizrat). Title: (a) Sheikh, (b) Shaikh. Address: (a) White House, Near Saudi Mosque, Clifton, Karachi, Pakistan, (b) House Nu 37  30th Street  defence, Housing Authority, Karachi Pakistan. Date of birth: 26.12.1955. Place of birth: (a) Bombay, (b) Ratnagiri, India. Nationality: Indian. Passport No: (a) A-333602 (Indian passport issued on 4.6.1985 in Bombay, India), (b) M110522 (Indian passport issued on 13.11.1978 in Bombay, India), (c) R841697 (Indian passport issued on 26.11.1981 in Bombay), (d) F823692 (JEDDAH) (Indian passport issued by CGI in Jeddah, on 2.9.1989), (e) A501801 (BOMBAY) (Indian passport issued on 26.7.1985), (f) K560098 (BOMBAY) (Indian passport issued on 30.7.1975), (g) V57865 (BOMBAY) (issued on 3.10.1983), (h) P537849 (BOMBAY) (issued on 30.7.1979), (i) A717288 (MISUSE) (issued on 18.8.1985 in Dubai, (j) G866537 (MISUSE) (Pakistani passport issued on 12.8.1991 in Rawalpindi), (k) C-267185 (issued in Karachi in July 1996), (l) H-123259 (issued in Rawalpindi in July 2001), (m) G-869537 (issued in Rawalpindi), (n) KC-285901. Other information: Passport No A-333602 has been revoked by the Government of India. Date of designation referred to in Article 2a (4) (b): 3.11.2003.